                                                            May 29, 2020
VIA ECF
Honorable A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

               Re:    John Purcell v. New York Institute of Technology-College of Osteopathic
                      Medicine, 16-CV-3555 (JMA)(AKT)

Dear Judge Tomlinson:

        This firm represents Defendant New York Institute of Technology (“NYIT”), improperly
named herein as New York Institute of Technology – College of Osteopathic Medicine, in the
above-referenced action. I write on behalf of the parties to respectfully request that Your Honor
issue the enclosed proposed Confidentiality Order that has been executed by counsel for the parties
in accordance with Your Honor’s May 26, 2020 Order.

       Thank you for Your Honor’s consideration of the parties’ request.

                                                     Respectfully Submitted,

                                                     CLIFTON BUDD & DEMARIA, LLP
                                                     Attorneys for NYIT

                                             By:     _______________________________
                                                     Douglas P. Catalano
                                                     Stefanie R. Toren
                                                     Stephen P. Pischl


Enc.

cc:    Stewart L. Karlin, Esq.
